EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 05/08/09 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’S MOMENTUM CONTINUES; APRIL GLOBAL COMPARABLE SALES UP 6.9% OAK BROOK, IL – McDonald’s Corporation announced today that global comparable sales rose 6.9% in April, marking the 72nd consecutive monthly increase.Comparable sales increases by segment were as follows: · U.S. increased 6.1% · Europe increased 8.4% · Asia/Pacific, Middle East and Africa increased 6.5% Systemwide sales for McDonald’s worldwide restaurants declined 1.0% for the month, but increased 8.9% in constant currencies. "By continuing to provide the menu variety and value consumers want with the fast, friendly service they expect from McDonald’s, we’ve strengthened our connection with customers and driven comparable sales growth for six consecutive years," said Chief Executive Officer Jim Skinner. In the U.S., the ongoing appeal of McDonald’s core menu, beverages including the new McCafé coffees and chicken Snack Wraps contributed to April comparable sales rising 6.1%. Europe delivered strong comparable sales growth of 8.4% for the month, partly due to the benefit of the Easter holiday shift.Leading Europe’s performance was the U.K., where customers embraced our tiered menu offerings, as well as the popular Monopoly promotion.France, Russia and Germany also posted positive comparable sales. In
